                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

 ROBIN HALL, et al.,                             )
                                                 )
       Plaintiffs,                               )       No. 7:19-CV-107-REW-EBA
                                                 )
 v.                                              )
                                                 )                  ORDER
 ANTHONY E. MILLER, et al.,                      )
                                                 )
       Defendants.                               )

                                         *** *** *** ***

       Defendant Old Republic Insurance Company removed this case in November 2019. DE #1

(Notice of Removal). Judge Atkins directed briefing as to whether complete diversity exists. See

DE #7. Upon full briefing, Judge Atkins found the jurisdictional requirements satisfied and

recommended that the Court retain the action. DE #10 (R&R). No party objected within the DE

#10-alloted fourteen-day period. See id. at 3.

       While this Court reviews de novo those portions of a Report and Recommendation to which

a party objects, see 28 U.S.C. § 636(b)(1), it is not required to “review . . . a magistrate [judge]’s

factual or legal conclusions, under a de novo or any other standard, when neither party objects to

those findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985); Fed. R. Civ. P. 72(b)(3). Where the

parties do not object to the magistrate judge’s recommended disposition, they waive any right to

review. See, e.g., United States v. White, 874 F.3d 490, 495 (6th Cir. 2017) (“When a party . . .

fails to lodge a specific objection to a particular aspect of a magistrate judge’s report and

recommendation, we consider that issue forfeited on appeal.”). Still, upon review of the full record

and pertinent authority, the Court notes its independent agreement with Judge Atkins’s analysis

and conclusion.

                                                     1
       Accordingly, the Court ADOPTS DE #10 and retains the case federally, properly

exercising diversity jurisdiction under the circumstances. The Court further DENIES without

prejudice Old Republic’s pending schedule-related motion (filed in state court pre-removal) and

refers the matter to Judge Atkins, per DE #3, for schedule development with party input.

       This the 28th day of January, 2020.




                                               2
